Citation Nr: 0322742	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  99-23 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
leg and knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


REMAND

The veteran served on active duty from August 1960 to March 
1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2003, the 
veteran had a hearing with the undersigned Judge sitting at 
the Board.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records, 
which document the veteran's disability 
from residuals of right leg and knee 
injuries from the Social Security 
Administration.

2.  Make arrangements to obtain treatment 
records from H. B. Anderson, M.D. as 
listed in the physician's October 1985 
statement included in the file, and any 
other records of treatment from this 
physician.  

3.  The RO should obtain the veteran's 
medical records concerning his claimed 
right leg and knee disability from the VA 
Medical Center in New Haven, Connecticut 
for the period of March 1964 to the 
present.    

4.  The RO should also obtain the 
veteran's medical records concerning his 
claimed right leg and knee disability 
from the VA Medical Center in Durham, 
North Carolina for the period of July 
2000 to the present.   

5.  The RO should then schedule the 
veteran for a VA examination to show the 
nature of his right leg and knee 
disability and whether it is related to 
injury during active military service.  
The claims folder should be made 
available to the examiner for review.  
The examiner should provide a diagnosis 
or diagnoses of the veteran's claimed 
right leg and knee disability as well as 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current right leg and knee disability is 
related to an injury sustained in 1962 
during his active military service.

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is hereby notified that if 
an examination is scheduled, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




